Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         24-OCT-2022
                                                         10:50 AM
                                                         Dkt. 10 ODAC




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

     IN THE MATTER OF THE CONSERVATORSHIP AND GUARDIANSHIP OF
        SHEENA MAY WINNIE, also known as Sheena M. Winnie,
                   also known as Sheena Winnie,
              Petitioner/Protected Person-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; C.G. NO. 1CG191000045)
         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Protected Person-Appellant Sheena M.

Winnie’s Application for Writ of Certiorari, filed on

September 5, 2022, is hereby rejected.

           DATED: Honolulu, Hawaiʻi, October 24, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd. W. Eddins